Title: Thomas Jefferson to Frederick A. Mayo, 15 March 1819, with Jefferson’s Note
From: Jefferson, Thomas
To: Mayo, Frederick A.


          
            
              Sir
               Monticello Mar. 15. 19. 
            
            In my letter of Nov. 30. I requested all the dispatch in binding the books I sent you, which the solidity of the work would admit, and when ready that you would send me notice and your bill and adding that with the order for payment I would direct how they should be forwarded. I have been in the daily expectation of recieving the bill and notice, and am impatient at being so long out of the use of my books. the sooner therefore you can give me the desired information the more acceptable will it be. in the mean time I salute you respectfully.
            
              Th: Jefferson 
            
          
          
            Notation by TJ:
            Mar. 17. wrote to him for Fonblanque’s Equity
          
        